DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 10/15/2020 has been entered.
 	Claims 6-7, 10, and 13-15 have been withdrawn from consideration.  

Response to Arguments
	The Rinlade reference has been withdrawn in view applicant’s remarks.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-9, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wake (U.S. Patent No. 6,715,167) in view of Felling (U.S. Patent No. 7,624,458).
	Regarding independent claim 1, Figures 1-3 in Wake discloses applicant’s claimed transfer belt for assisting in transporting an individual, comprising;
a waist band (10) for securing around the waist of the individual (see Figures 1 and 3);
a thigh band (26), the thigh band (26) configured to be secured around legs of the individual (see Figure 2);
a pair of interconnecting straps (20, 20’), each interconnecting strap (20, 20’) connecting the thigh band (26) with the waist band (10), such that when the transfer belt is worn by the individual, one of the pair of interconnecting straps (20) is positioned between the waist band (10) and the thigh band (26) along a first hip area of the individual (see Figures 1-3), the other of the pair of straps (20’) is positioned between the waist band (10) and the thigh band (26) along second hip area of the individual.
Wake does not teach a second thigh band (forming claimed pair of thigh bands), and
an adjustable bridge strap for connecting the pair of thigh bands to one another.
Wake does not teach the second interconnecting strap (20’) positioned between the waist band (10) and the second of the pair of thigh band.
However, Felling teaches analogous patient transfer apparatus (10) comprising a pair of thigh bands (32, see Figure 4) which includes two thigh bands connected by an adjustable (34, buckle) bridge strap (35) positioned between the pair of thigh bands (32).  Figure 3 illustrates the  second interconnecting strap (upper segment between thigh band 32 and belt 50) positioned between waist band (50) and the second thigh band (32).

Therefore, it would have been obvious to one of ordinary skill in the art to substitute Felling’s well-known pair of thigh straps with an adjustable bridge strap connecting therebetween for Wake’s single thigh strap (26) such that the second interconnecting strap (20’, Wake) positioned between the waist band (10) and the second of the pair of thigh band (Felling teaching), as such substitution deems to produce predictable results of maintain the thigh together, which is not unusual and/or unobvious, and is therefore deems to fall within purview of ordinary technique absent a showing of unexpected results.
Regarding claim 2, the combination of Wake/Felling, presented above, discloses applicant’s claimed transfer belt comprising all features as recited in these claims, further comprising at least one waist handle (12) connected with the waist band (10) for assisting in lifting the individual, see Figures 1-3 in Wake reference.
Regarding claim 3, the combination of Wake/Felling, presented above, Wake discloses applicant’s claimed transfer belt comprising all features as recited in these claims, further comprising at least one thigh handle (38, Figure 2 in Wake illustrates there are two thigh handles 38, on one each hip side, rendering each thigh handle 38 connected to each thigh band) connected with each of the pair of thigh bands for assisting in lifting the individual.
Regarding claim 4, the combination of Wake/Felling, presented above, discloses applicant’s claimed transfer belt comprising all features as recited in these claims, wherein the at least one waist handle (12) and the at least one thigh handle (38) are formed to be connectable with a mechanical lift (Wake’s handles 12, 38 are fully capable of being connectible 
Regarding claim 5, the combination of Wake/Felling, presented above, discloses applicant’s claimed transfer belt comprising all features as recited in these claims, wherein the at least one waist handle (12, Wake) is formed to be connectable with a walking assistance device (Wake’s handle 12 is fully capable of being connectible with a walking assistance device, the Examiner take the position that claimed waking assistance device is not a positive structure in the claimed transfer belt).
Regarding claim 8, the combination of Wake/Felling, presented above, Wake discloses applicant’s claimed transfer belt comprising all features as recited in these claims, wherein each of the pair of interconnecting straps (20, 20’) is adjustable (buckles 34, 34’, column 3 lines 10-11 in Wake).
Regarding claim 9, the combination of Wake/Felling, presented above, discloses applicant’s claimed transfer belt comprising all features as recited in these claims, wherein the individual wearing the transfer belt can be transferred to and from a seated position without adjustments to the transfer belt (column 1 lines 33-38, Wake reference).
Regarding independent claim 11, Figures 1-3 in Wake discloses applicant’s claimed
 method for forming a transfer belt for assisting in transporting an individual, the method comprising acts of
forming a waist band (10) for securing around the waist of the individual (see Figures 1 and 3);
forming a thigh band (26), the thigh band (26) formed, to be secured around legs of the individual (see Figure 2;

	Wake does not disclose forming an adjustable bridge strap for connecting the pair of thigh bands to one another.
Wake does not teach a second thigh band (forming claimed pair of thigh bands), and
Wake does not teach the second interconnecting strap (20’) positioned between the waist band (10) and the second of the pair of thigh band.
However, Felling teaches analogous patient transfer apparatus (10) comprising a pair of thigh bands (32, see Figure 4) which includes two thigh bands connected by an adjustable (34, buckle) bridge strap (35) positioned between the pair of thigh bands (32).  Figure 3 illustrates the second interconnecting strap (upper segment between thigh band 32 and belt 50) positioned between waist band (50) and the second thigh band (32).
One of ordinary skilled in the art would have recognized that both Wake and Felling harnesses are dedicated to lifting or transferring patients in suspension and both harnesses having thigh straps and that both harnesses are designed to keeping the thighs together.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute Felling’s well-known pair of thigh straps with an adjustable bridge strap connecting therebetween for Wake’s single thigh strap (26) such that the second interconnecting strap (20’, Wake) positioned between the waist band (10) and the second of the pair of thigh band (Felling 
	Regarding claim 12, the combination of Wake/Felling, presented above, Wake discloses applicant’s claimed method for forming the transfer belt comprising all features as recited in these claims, further comprising an act of forming at least one thigh handle (38, Figure 2 in Wake illustrates there are two thigh handles 38, on one each hip side, rendering each thigh handle 38 connected to each thigh band) connected with each of the pair of thigh bands for assisting in lifting the individual.
Regarding claim 16, the combination of Wake/Felling, presented above, discloses applicant’s claimed transfer belt comprising all features as recited in these claims, wherein the adjustable bridge strap (34-35, see Figure 4 in Felling) comprises an adjustable buckle (34) and strap (35).	
Regarding claim 17, the combination of Wake/Felling, presented above, discloses applicant’s claimed method for forming the transfer belt comprising all features as recited in these claims, further comprising an act of forming the adjustable bridge strap (34-35, see Figure 4 in Felling) to have an adjustable buckle (34) and strap (35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786